Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT, dated as of                    , 2006, by and between Realty
Income Corporation, a Maryland corporation (the “Company”), and
                     , an individual residing in the county of San Diego, state
of California (the “Employee”).

1.             Term.  The Company hereby employs the Employee for an indefinite
term commencing on the date hereof and continuing until this Agreement is
terminated by either party as provided hereinafter in Paragraph 10 (such period
being hereinafter sometimes referred to as the “term of this Agreement”).  The
Employee accepts such employment and agrees to perform the services specified
herein, all upon the terms and conditions hereinafter set forth.

2.             Duties.  The Employee shall perform such management and
administrative duties as are from time-to-time assigned to him by the Company. 
If the Employee is elected an officer of the Company during the term of this
Agreement, the Employee will serve in such capacity without further
compensation.  The Employee also agrees to perform, without additional
compensation, such other services for the Company and for any subsidiary or
affiliated corporations of the Company or for any partnerships in which the
Company has an interest, as the Board of Directors of the Company (the “Board”)
shall from time-to-time specify.

3.             Extent of Services.  During the term of this Agreement, the
Employee shall devote his full time, attention and energy to the business of the
Company and, except as may be specifically permitted by the Board in writing,
shall not be engaged in any other business activity which would interfere with
the performance of his duties hereunder or be competitive with the business of
the Company.  The foregoing restrictions shall not be construed as preventing
the Employee from making passive investments in other businesses or enterprises;
provided, however, that such other investments will not require services on the
part of the Employee which would in any manner impair the performance of his
duties under this Agreement, and provided further that such other businesses or
enterprises are not engaged in any business competitive to the business of the
Company.

4.             Salary.  During the term of this Agreement, as compensation for
the proper and satisfactory performance of all duties to be performed by
Employee hereunder, the Company shall pay to the Employee a base salary of no
less than                  Dollars ($            ) per year less required
deductions for state and federal withholding tax, social security and all other
required employee taxes and payroll deductions.  From time-to-time during the
term of this Agreement, the amount of the Employee’s base salary may be
increased by and at the sole discretion of the Company. The base salary shall be
payable in installments in accordance with regular payroll policies of the
Company in effect from time-to-time during the term of this Agreement.

5.             Annual Incentive Plan.  The Employee shall participate in the
2003 Incentive Award Plan of the Company as the same shall be adopted and
amended from time to time by the Compensation Committee of the Board.

6.             Medical Insurance; Benefit Plans.  During the term of this
Agreement, the Employee shall be entitled to participate, on the same terms as
are applied to all other employees, in any group medical insurance plan,
qualified pension or profit sharing plan or any other employee benefit plan from
time-to-time maintained by the Company.


--------------------------------------------------------------------------------




7.             Expenses.  During the term of this Agreement, the Company shall
pay to or reimburse the Employee, upon submission of an appropriate statement by
him documenting such expenses as required by the Internal Revenue Code, for all
out-of-pocket expenses for entertainment, travel, meals, hotel accommodations
and the like reasonably incurred by him in the course of his employment
hereunder.

8.             Vacation.  The Employee shall be entitled to an annual vacation
in accordance with the Company’s Employee Handbook, as the same may be amended
from time to time.  Employee’s prior service with the Company shall be included
in determining vacation accrual and all other benefits.  Such vacation shall be
scheduled at such time as the Employee may choose, but shall be timed in such
manner as to avoid interference with the necessary performance of his duties
hereunder.  Unused vacation time shall accrue from year-to-year subject to the
limitations on carryover of vacation set forth in the Company’s Employee
Handbook, as the same may be amended from time to time.

9.             Sick/Personal Leave.  The Employee shall be entitled to
sick/personal leave in accordance with the Company’s Employee Handbook, as the
same may be amended from time to time.

10.           Termination.

a.                                       Death or Permanent Disability.  In the
event that the Employee dies or is physically or mentally unable to perform
substantially all of his duties hereunder, then this Agreement shall terminate
upon the Employee’s death or disability, and (with the exception of any life or
disability insurance benefits to which the Employee may be entitled) the Company
shall have no further obligation hereunder to the Employee or his spouse or
estate except to pay to the Employee (in the event of his disability) or the
Employee’s spouse if she should survive him, or to the Employee’s estate if his
spouse shall not survive him, the amount of the Employee’s base salary, and
vacation, if any, accrued to the date of his death or disability.

b.                                      Termination by the Company.  This
Agreement may be terminated by the Company without Cause (as defined in the
Definitions Annex below) at any time upon written notice to the Employee,
provided that in the event of the Company’s termination of this Agreement or
Employee’s Constructive Termination (as defined in the Definitions Annex below),
in either case prior to or more than twelve months after a Change in Control (as
defined in the Definitions Annex below) the Company shall (i) pay to the
Employee in a single lump sum an amount equal to twelve (12) months’ base salary
under this Agreement plus the average of the last three (3) years’ cash bonus
paid to the Employee, (ii) pay any accrued vacation pay to which the Employee
may be entitled hereunder prorated through the date of termination and (iii)
continue to provide Employee with group medical insurance at the Company’s
expense (whether through reimbursement of Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) premiums or otherwise in the
Company’s discretion) for a period of twelve (12) months from the date of
termination or until Employee becomes


--------------------------------------------------------------------------------




covered under another group medical insurance plan, whichever occurs first.  In
the event of the Company’s termination of this Agreement or Employee’s
Constructive Termination (as defined below), in either case on or within twelve
months after a Change in Control, the Company shall (i) pay to the Employee in a
single lump sum an amount equal to eighteen (18) months’ base salary under this
Agreement plus the average of the last three (3) years’ cash bonus paid to the
Employee, (ii) pay any accrued vacation pay to which the Employee may be
entitled hereunder prorated through the date of termination and (iii) continue
to provide Employee with group medical insurance at the Company’s expense
(whether through reimbursement of COBRA premiums or otherwise in the Company’s
discretion) for a period of eighteen (18) months from the date of termination or
until Employee becomes covered under another group medical insurance plan,
whichever occurs first.  In the event this Agreement is terminated by the
Company pursuant to this Paragraph 10(b), such termination shall be upon the
terms of, and the Company and the Employee shall execute, the Severance
Agreement and General Release substantially in the form of Exhibit A, attached
hereto and incorporated herein by reference and no severance shall be payable
under this Agreement prior to the execution by Employee and his failure to
revoke such Severance Agreement and General Release.

c.                                       Termination by the Employee.  This
Agreement may be terminated by the Employee without Cause at any time upon two
(2) weeks’ written notice to the Company.

d.                                      Internal Revenue Code Section 409A.  The
foregoing notwithstanding, to the extent required to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), if Employee is
deemed to be a “specified employee” for purposes of Section 409A(a)(2)(B) of the
Code as the date of termination of employment, Employee agrees that the payments
due to him under Section 10(b) in connection with a termination of his
employment that would otherwise have been payable at any time during the
six-month period immediately following such termination of employment shall not
be paid prior to, and shall instead be payable in a lump sum as soon as
practicable following, the expiration of such six-month period.

e.                                       Failure to Perform.  Notwithstanding
any other provision of this Agreement, if the Employee shall be discharged by
the Company for Cause or if Employee voluntarily terminates employment other
than as a result of a Constructive Termination, then this Agreement shall
automatically terminate (except for the provisions of Paragraphs 12 and 13,
which shall continue in effect), and upon such termination, the Company shall
have no further obligation to the Employee or his spouse or estate, except that
the Company shall pay to the Employee, the amount of his base salary and
vacation pay accrued to the date of such termination.


--------------------------------------------------------------------------------




11.           Corporate Opportunity.  The Employee acknowledges the value to the
Company of his knowledge, contacts and working relationships involving the
business of the Company.  Employee agrees to utilize all of such capacities for
the sole use and benefit of the Company and to first offer to the Company any
and all of those opportunities which shall come to his knowledge which are
within the area of business of the Company.

12.           Confidential Information.  The Employee acknowledges that in the
course of his employment with the Company, he will receive certain trade
secrets, know-how, lists of customers, employee records and other confidential
information and knowledge concerning the business of the Company (hereinafter
collectively referred to as “information”) which the Company desires to
protect.  The Employee understands that such information is confidential, and he
agrees not to reveal such information to anyone outside the Company.  The
Employee further agrees that during the term of this Agreement and thereafter he
will not use such information in competing with the Company.  At such time as
the Employee shall cease to be employed by the Company, he shall surrender to
the Company all papers, documents, writings and other property produced by him
or coming into his possession by or through his employment hereunder and
relating to the information referred to in this section, and the Employee agrees
that all such materials will at all times remain the property of the Company.

13.           Assignment of Proprietary Information.  During the term of this
Agreement, all patents, processes and other proprietary information developed by
the Employee in the course of his employment shall be the sole and exclusive
property of the Company.  The Employee covenants and agrees to execute any
documents or take any action necessary to effectively transfer any rights he may
have in such proprietary information to the Company and to maintain the rights,
interest and title of the Company in and to such information.  Nothing herein
shall be deemed to deny Employee the protection afforded by California Labor
Code Section 2870.

14.           Indemnification.  The Company shall indemnify Employee against
liability pursuant to an Indemnity Agreement, to be executed concurrent
herewith.

15.           Notices.  All notices, requests, consents and other communications
under this Agreement shall be in writing and shall be deemed to have been
delivered on the date personally delivered or on the date mailed, postage
prepaid, by certified mail, return receipt requested, or telegraphed and
confirmed if addressed to the respective parties as follows:

If to the Employee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If to the Company:

 

Realty Income Corporation

 

 

Attention: Chief Executive Officer

 

 

220 West Crest Street

 

 

Escondido, California 92025-1707

 

Either party hereto may designate a different address by providing written
notice of such new address to the other party hereto as provided in this
Paragraph 15.

16.           Specific Performance.  The Employee acknowledges that a remedy at
law for any breach or attempted breach of Paragraphs 12 and 13 of this Agreement
will be inadequate, and therefore agrees that the Company shall be entitled to
specific performance and injunctive and other equitable relief in case of any
such breach or attempted breach, and further agrees to waive any requirement for
the securing or posting of any bond in connection with the obtaining of any such
injunctive or any other equitable relief.


--------------------------------------------------------------------------------




17.           Severability.  In the event any term, phrase, clause,  paragraph,
section, restriction, covenant or agreement contained in this Agreement shall be
held to be invalid or unenforceable, the same shall be deemed, and it is hereby
agreed that the same are meant to be several and shall not defeat or impair the
remaining provisions hereof.

18.           Waiver.  The waiver by the Company of any breach of any provision
of this Agreement by the Employee shall not operate or be construed as a waiver
of any subsequent or continuing breach of this Agreement by the Employee.

19.           Assignment.  This Agreement may not be assigned by the Employee. 
Neither of the Employee nor his spouse or estate shall have any right to
commute, encumber or dispose of any right to receive payments under this
Agreement, it being agreed that such payments and the rights thereto are
nonassignable and nontransferable.

20.           Binding Effect.  Subject to the provisions of Paragraph 19, this
Agreement shall be binding upon and inure to the benefit of the parties hereto,
the Employee’s heirs and personal representatives, and the successors and
assigns of the Company.

21.           Entire Agreement.  This Agreement and the Indemnity Agreement
referred to herein sets forth the entire agreement and understanding between the
parties relating to the subject matter contained herein and supersedes all other
agreements, oral or written, between the parties relating to such subject
matter, including, but not limited to, any and all agreements between the
parties concerning employment, compensation, or profit sharing (other than the
Company’s equity compensation plans and any written stock option or restricted
stock agreement between the Company and Employee setting forth the terms of
equity compensation awards granted to Employees under such plans).

22.           Withholding.  Any amounts payable under this Agreement shall be
subject to any required federal, state, local or other income, employment or
other tax withholdings.

23.           Amendment.  This Agreement may be amended only by an instrument in
writing executed by both parties hereto.

24.           Governing Law.  This Agreement shall be construed and enforced in
accordance with and governed by the law of the State of California.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

REALTY INCOME CORPORATION

 

EMPLOYEE

 

 

 

By:

 

 

 

 

 


--------------------------------------------------------------------------------




DEFINITIONS

For purposes of this Agreement, “Cause,” “Change in Control” and “Constructive
Termination” shall have the following defined meanings:


1.             “CAUSE” MEANS (A) THEFT, DISHONESTY OR FALSIFICATION OF ANY
EMPLOYMENT OR COMPANY RECORDS; (B) MALICIOUS OR RECKLESS DISCLOSURE OF THE
COMPANY’S CONFIDENTIAL OR PROPRIETARY INFORMATION; (C) COMMISSION OF ANY IMMORAL
OR ILLEGAL ACT OR ANY GROSS OR WILLFUL MISCONDUCT, WHERE THE COMPANY REASONABLY
DETERMINES THAT SUCH ACT OR MISCONDUCT HAS (1) SERIOUSLY UNDERMINED THE ABILITY
OF THE COMPANY’S MANAGEMENT TO ENTRUST EMPLOYEE WITH IMPORTANT MATTERS OR
OTHERWISE WORK EFFECTIVELY WITH EMPLOYEE, (2) CONTRIBUTED TO THE COMPANY’S LOSS
OF SIGNIFICANT REVENUES OR BUSINESS OPPORTUNITIES, OR (3) SIGNIFICANTLY AND
DETRIMENTALLY EFFECTED THE BUSINESS OR REPUTATION OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES; AND/OR (D) EMPLOYEE’S FAILURE OR REFUSAL TO WORK DILIGENTLY TO
PERFORM TASKS OR ACHIEVE GOALS REASONABLY REQUESTED BY THE BOARD, PROVIDED SUCH
BREACH, FAILURE OR REFUSAL CONTINUES AFTER THE RECEIPT OF REASONABLE NOTICE IN
WRITING OF SUCH FAILURE OR REFUSAL AND AN OPPORTUNITY TO CORRECT THE PROBLEM. 
“CAUSE” SHALL NOT MEAN A PHYSICAL OR MENTAL DISABILITY.


2.             “CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE OF ANY OF THE
FOLLOWING:


(A)           AN ACQUISITION IN ONE TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS (OTHER THAN DIRECTLY FROM THE COMPANY OR PURSUANT TO AWARDS GRANTED
UNDER THE COMPANY’S EQUITY INCENTIVE PLAN OR COMPENSATORY OPTIONS OR OTHER
SIMILAR AWARDS GRANTED BY THE COMPANY) OF THE COMPANY’S VOTING SECURITIES BY ANY
INDIVIDUAL OR ENTITY (A “PERSON”), IMMEDIATELY AFTER WHICH SUCH PERSON HAS
BENEFICIAL OWNERSHIP OF FIFTY PERCENT (50%) OR MORE OF THE COMBINED VOTING POWER
OF THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES (OTHER THAN A NON-CONTROL
TRANSACTION, AS DEFINED BELOW);


(B)           THE INDIVIDUALS WHO, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE, ARE
MEMBERS OF THE BOARD (THE “INCUMBENT BOARD”), CEASE FOR ANY REASON TO CONSTITUTE
AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD; PROVIDED, HOWEVER, THAT IF THE
ELECTION, OR NOMINATION FOR ELECTION, BY THE COMPANY’S COMMON STOCKHOLDERS, OF
ANY NEW DIRECTOR WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE INCUMBENT
BOARD, SUCH NEW DIRECTOR SHALL, FOR PURPOSES OF THIS AGREEMENT, BE CONSIDERED AS
A MEMBER OF THE INCUMBENT BOARD; PROVIDED FURTHER, HOWEVER, THAT NO INDIVIDUAL
SHALL BE CONSIDERED A MEMBER OF THE INCUMBENT BOARD IF SUCH INDIVIDUAL INITIALLY
ASSUMED OFFICE AS A RESULT OF EITHER AN ACTUAL OR THREATENED “ELECTION CONTEST”
(AS DESCRIBED IN RULE 14A-11 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED) OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR
CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE BOARD (A “PROXY CONTEST”)
INCLUDING BY REASON OF ANY AGREEMENT INTENDED TO AVOID OR SETTLE ANY ELECTION
CONTEST OR PROXY CONTEST; OR


(C)           THE CONSUMMATION OF


(I)            A MERGER, CONSOLIDATION OR REORGANIZATION INVOLVING THE COMPANY
UNLESS:

(A)          the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, more than fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Company’s voting securities immediately before such merger, consolidation
or reorganization,


--------------------------------------------------------------------------------




(B)           the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least a majority of the members of
the board of directors of the Surviving Corporation, or a corporation
beneficially owning, directly or indirectly, a majority of the voting securities
of the Surviving Corporation, and

(C)           no Person, other than (i) the Company, (ii) any employee benefit
plan (or any trust forming a part thereof) that, immediately prior to such
merger, consolidation or reorganization, was maintained by the Company, the
Surviving Corporation, or any related entity or (iii) any Person who, together
with its Affiliates, immediately prior to such merger, consolidation or
reorganization had beneficial ownership of fifty percent (50%) or more of the
Company’s then outstanding voting securities, owns, together with its
Affiliates, beneficial ownership of fifty percent (50%) or more of the combined
voting power of the Surviving Corporation’s then outstanding voting securities.

(A transaction described in clauses (A) through (C) above is referred to herein
as a “Non-Control Transaction”);


(D)           A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY; OR


(E)           AN AGREEMENT FOR THE SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OR BUSINESS OF THE COMPANY TO ANY PERSON.

For purposes of this Agreement, “Affiliate” shall mean, with respect to any
Person, any other Person that, directly or indirectly, controls, is controlled
by, or is under common control with, such Person.  Neither the Company nor any
Person controlled by the Company shall be deemed to be an Affiliate of any
holder of Common Stock.


3.             “CONSTRUCTIVE TERMINATION” MEANS EMPLOYEE’S RESIGNATION OF
EMPLOYMENT WITHIN SIXTY (60) DAYS OF ONE OR MORE OF THE FOLLOWING EVENTS WHICH
REMAINS UNCURED THIRTY (30) DAYS AFTER EMPLOYEE’S DELIVERY OF WRITTEN NOTICE
THEREOF:

(a)           the delegation to Employee of duties or the reduction of
Employee’s duties, either of which substantially reduces the nature,
responsibility, or character of Employee’s position immediately prior to such
delegation or reduction;

(b)           a material reduction by the Company in Employee’s base salary in
effect immediately prior to such reduction;

(c)           a material reduction by the Company in the kind or level of
employee benefits or fringe benefits to which Employee was entitled prior to
such reduction; or the taking of any action by the Company that would adversely
affect Employee’s participation in any plan, program or policy generally
applicable to employees of equivalent seniority;  and

(d)           the Company’s relocation of Employee’s principal office location
to a place more than forty (40) miles from the Company’s present headquarters
location (except that reasonably required travel on the Company’s business shall
not be considered a relocation).


--------------------------------------------------------------------------------




EXHIBIT A

SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and General Release is entered into as of
                    , 20      , by and between Realty Income Corporation (the
“Company”), and                  (hereinafter “Employee”).

IN CONSIDERATION of the severance compensation as herein provided, to which
Employee is not otherwise entitled, Employee does hereby unconditionally,
irrevocably and absolutely release and discharge the Company, and its directors,
officers, employees, shareholders, agents, successors and assigns and any
related or subsidiary corporations or entities, from any and all loss,
liability, claims, demands, causes of action, or suit of any type related
directly or indirectly or in any way connected with Employee’s termination of
employment with the Company.  This release includes, but is not limited to, any
claims of employment discrimination arising under federal or state laws,
including the Age Discrimination in Employment Act of 1967, as amended.

IN FURTHER CONSIDERATION THEREOF, Employee irrevocably and absolutely agrees
that he will not prosecute nor allow to be prosecuted on his behalf, in any
administrative agency, whether federal or state, or in any court, whether
federal or state, or before any arbitrator, any claim, demand or grievance of
any type related to the matters released above, it being an intention of the
parties that with the execution by Employee of this Release, the Company, and
each of their officers, directors, employees, shareholders, agents, successors
and assigns and all subsidiary and related corporations and entities will be
absolutely, unconditionally and forever discharged of and from all obligations
to or on behalf of Employee related in any way to his termination of employment
with the Company.

Employee shall receive the following severance compensation:

a)             The total sum of                    ($             ), payable in
a lump sum.

b)            Group medical insurance paid for by the Company for the employee
and his family (if currently covered) through                  , or until
Employee becomes covered under another group medical insurance plan, whichever
occurs first.

Except as set forth herein, Employee shall not be entitled to any benefits as an
employee or former employee of the Company.

As a condition of the foregoing payments and benefits, Employee agrees to
preserve the confidentiality of all trade secrets and other confidential
information of the Company and each of their affiliates, and will not now or in
the future disrupt, damage, impair or interfere with the business of the
Company, or their affiliates, whether by way of interfering with or raiding
their employees, disrupting their relationships with customers, agents,
representatives or vendors or otherwise.

Employee agrees to cooperate with the Company in accomplishing a smooth and
orderly transition in the transfer of responsibilities of Employee to other
employees of the Company, particularly including pending matters of which
Employee has the principal knowledge and background information.  In this
regard, Employee agrees to respond in a timely fashion to the questions which
may be presented


--------------------------------------------------------------------------------




occasionally by the Company.  Such cooperation and responses shall not entitle
Employee to any additional compensation beyond the severance compensation
specified herein above, so long as such cooperation and responses do not
unreasonably interfere with Employee’s other gainful employment or efforts to
secure gainful employment.

Employee does expressly waive all of the benefits and rights granted to him
pursuant to California Civil Code Section 1542, which provides and reads as
follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Employee does certify that he has read all of this Severance Agreement and
General Release and the quoted Civil Code Section, and that he fully understands
all of the same, and that he has been given the opportunity, if he desires, to
review the terms of this Severance Agreement and General Release with counsel.

Employee expressly declares and represents that no promise, inducement or
agreement not herein expressed has been made to him and that this Severance
Agreement and General Release contains the entire agreement between the parties,
and that the terms hereof are contractual and not a mere recital.

This Severance Agreement and General Release may be pleaded as a full and
complete defense to, and may be used as the basis for an injunction against, any
action, suit or other proceeding which may be prosecuted, instituted or
attempted by Employee in breach hereof.

Employee further agrees that in the event an action or proceeding is instituted
by Employee or the Company or any party released hereby in order to enforce the
terms or provisions hereof, the prevailing party shall be entitled to an award
of reasonable costs and attorneys’ fees.

This Severance Agreement and General Release shall bind Employee, his heirs,
successors, agents, representatives and assigns, and each of them.

This Severance Agreement and General Release shall inure to the benefit of the
successors and assigns of the respective parties hereto.

Employee acknowledges that he has been given twenty-one (21) days in which to
consider the terms of the release provisions contained herein.  The release
contained herein shall not become effective or enforceable until seven (7) days
after employee signs this release.  Payment to employee of the sums provided
under this Agreement shall commence seven (7) days after employee signs this
release.

IN WITNESS WHEREOF, the undersigned have executed this Severance Agreement and
General Release as of the date first above written.

REALTY INCOME CORPORATION

 

EMPLOYEE

 

 

 

By:

 

 

 

 

 

 


--------------------------------------------------------------------------------